Exhibit 10.3
FIBROCELL SCIENCE, INC.
2009 EQUITY INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------



 



FIBROCELL SCIENCE, INC.
2009 EQUITY INCENTIVE PLAN
TABLE OF CONTENTS

              Page  
1. Purpose
    1  
2. Definitions
    1  
3. Administration
    3  
4. Grants
    3  
5. Shares Subject to the Plan
    4  
6. Eligibility for Participation
    4  
7. Options
    4  
8. Stock Units
    6  
9. Stock Awards
    7  
10. Stock Appreciation Rights and Other Stock-Based Awards
    7  
11. Qualified Performance-Based Compensation
    8  
12. Deferrals
    9  
13. Withholding of Taxes
    9  
14. Transferability of Grants
    10  
15. Consequences of a Change of Control
    10  
16. Requirements for Issuance of Shares
    10  
17. Amendment and Termination of the Plan
    11  
18. Miscellaneous
    11  

EXHIBITS
A. FORM OF INCENTIVE OPTION GRANTS
B. FORM OF NONQUALIFIED OPTION GRANTS
C. FORM OF BOARD OF DIRECTORS GRANTS

 

i



--------------------------------------------------------------------------------



 



FIBROCELL SCIENCE, INC.
2009 EQUITY INCENTIVE PLAN
1. Purpose and Objectives
The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) is designed
to align the interests of (i) designated employees of Fibrocell Science, Inc.
(the “Company”) and its subsidiaries, (ii) non-employee members of the board of
directors of the Company, and (iii) consultants and key advisors of the Company
and its subsidiaries with the interests of the Company’s stockholders and to
provide incentives for such persons to exert maximum efforts for the success of
the Company. By extending the opportunity to receive grants of stock options,
stock units, stock awards, stock appreciation rights and other stock-based
awards, the Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company’s shareholders, and will align the economic interests of the
participants with those of the shareholders. The Plan may furthermore be
expected to benefit the Company and its stockholders by making it possible for
the Company to attract and retain the best available talent. The Plan shall be
effective as of September 3, 2009.
2. Definitions
Whenever used in this Plan, the following terms will have the respective
meanings set forth below:
(a) “Board” means the Company’s Board of Directors.
(b) “Cause” means, except to the extent otherwise specified by the Committee, a
finding by the Committee of a Participant’s incompetence in the performance of
duties, disloyalty, dishonesty, theft, embezzlement, or unauthorized disclosure
of customer lists, product lines, processes or trade secrets of the Employer,
individually or as an employee, partner, associate, officer or director of any
organization.
(c) “Change of Control” shall be deemed to have occurred if:
(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the shareholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such shareholders to more than 50% of all votes to which all
shareholders of the parent corporation would be entitled in the election of
directors;
(ii) The consummation of (i) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors, (ii) a sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or
(d) “Code” means the Internal Revenue Code of 1986, as amended.
(e) “Committee” means the Compensation Committee of the Board or another
committee appointed by the Board to administer the Plan, or in the absence of
such committee, the entire Board. Grants that are intended to be “qualified
performance-based compensation” under section 162(m) of the Code shall be made
by a committee that consists of two or more persons appointed by the Board, all
of whom shall be “outside directors” as defined under section 162(m) of the Code
and related Treasury regulations.

 

 



--------------------------------------------------------------------------------



 



(f) “Company” means Fibrocell Science, Inc. and any successor corporation.
(g) “Company Stock” means the common stock of the Company.
(h) “Consultant” means a consultant or advisor who performs services for the
Employer and who renders bona fide services to the Employer, if the services are
not in connection with the offer and sale of securities in a capital-raising
transaction and the Consultant does not directly or indirectly promote or
maintain a market for the Employer’s securities.
(i) “Disability” means a Participant’s becoming disabled within the meaning of
section 22(e)(3) of the Code, within the meaning of the Employer’s long-term
disability plan applicable to the Participant, or as otherwise determined by the
Committee.
(j) “Effective Date” of the Plan means September 3, 2009.
(k) “Employee” means an employee of the Employer (including an officer or
director who is also an employee).
(l) “Employer” means the Company and its subsidiaries.
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n) “Exercise Price” means the per share price at which shares of Company Stock
may be purchased under an Option, as designated by the Committee.
(o) “Fair Market Value” of Company Stock means, unless the Committee determines
otherwise with respect to a particular Grant, (i) if the principal trading
market for the Company Stock is the NYSE Amex, the NASDAQ Global Market, the
NASDAQ Capital Market or another national securities exchange, the “closing
transaction” price at which shares of Company Stock are traded on such
securities exchange on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported, (ii) if the
Company Stock is not principally traded on a national securities exchange, but
is quoted on the NASD OTC Bulletin Board (“OTCBB”) or the Pink Sheets, the last
reported “closing transaction” price of Company Stock on the relevant date, as
reported by the OTCBB or Pink Sheets, or, if not so reported, as reported in a
customary financial reporting service, as the Committee determines, or (iii) if
the Company Stock is not publicly traded or, if publicly traded, is not subject
to reported closing transaction prices as set forth above, the Fair Market Value
per share shall be as determined by the Committee. Notwithstanding the
foregoing, for federal, state and local income tax purposes, the Fair Market
Value may be determined by the Committee in accordance with uniform and
non-discriminatory standards adopted by it from time to time.
(p) “Grant” means an Option, Stock Unit, Stock Award, SAR or Other Stock-Based
Award granted under the Plan.
(q) “Grant Agreement” means the written instrument that sets forth the terms and
conditions of a Grant, including all amendments thereto.
(r) “Incentive Stock Option” means an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code.
(s) “Non-Employee Director” means a member of the Board who is not an employee
of the Employer.
(t) “Nonqualified Stock Option” means an Option that is not intended to be taxed
as an incentive stock option under section 422 of the Code.

 

2



--------------------------------------------------------------------------------



 



(u) “Option” means an option to purchase shares of Company Stock, as described
in Section 7.
(v) “Other Stock-Based Award” means any Grant based on, measured by or payable
in Company Stock (other than a Grant described in Sections 7, 8 or 9 of the
Plan), as described in Section 10.
(w) “Participant” means an Employee, Consultant or Non-Employee Director
designated by the Committee to participate in the Plan.
(x) “Plan” means this Fibrocell Science, Inc. 2009 Equity Incentive Plan, as in
effect from time to time.
(y) “SAR” means a stock appreciation right as described in Section 10.
(z) “Stock Award” means an award of Company Stock as described in Section 9.
(aa) “Stock Unit” means an award of a phantom unit representing a share of
Company Stock, as described in Section 8.
3. Administration
(a) Committee. The Plan shall be administered and interpreted by the Committee.
Ministerial functions may be performed by an administrative committee comprised
of Company employees appointed by the Committee.
(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 17 below, and (v) deal with any other matters arising
under the Plan.
(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.
4. Grants
(a) Grants under the Plan may consist of Options as described in Section 7,
Stock Units as described in Section 8, Stock Awards as described in Section 9,
and SARs or Other Stock-Based Awards as described in Section 10. All Grants
shall be subject to such terms and conditions as the Committee deems appropriate
and as are specified in writing by the Committee to the Participant in the Grant
Agreement.
(b) All Grants shall be made conditional upon the Participant’s acknowledgement,
in writing or by acceptance of the Grant, that all decisions and determinations
of the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.

 

3



--------------------------------------------------------------------------------



 



5. Shares Subject to the Plan
(a) Shares Authorized. The aggregate number of shares of Company Stock that may
be issued under the Plan is 4,000,000 shares, subject to adjustment as described
in subsection (d) below.
(b) Source of Shares; Share Counting. Shares issued under the Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. If and to the extent Options and SARs granted under the Plan
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised, and if and to the extent that any Stock Awards, Stock
Units or Other Stock-Based Awards are forfeited or terminated, or otherwise are
not paid in full, the shares reserved for such Grants shall again be available
for purposes of the Plan.
(c) Grants. All Grants under the Plan shall be expressed in shares of Company
Stock. All cash payments shall equal the Fair Market Value of the shares of
Company Stock to which the cash payments relate.
(d) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under the
Plan, the maximum number of shares of Company Stock for which any individual may
receive Grants in any year, the number of shares covered by outstanding Grants,
the kind of shares issued and to be issued under the Plan, and the price per
share or the applicable market value of such Grants may be appropriately
adjusted by the Committee to reflect any increase or decrease in the number of,
or change in the kind or value of, issued shares of Company Stock to preclude,
to the extent practicable, the enlargement or dilution of rights and benefits
under such Grants; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated. Any adjustments determined by the Committee
shall be final, binding and conclusive. To the extent that any Grant is subject
to section 409A of the Code, or becomes subject to section 409A of the Code as a
result of any adjustment made hereunder, such adjustment shall be made in
compliance with section 409A of the Code.
6. Eligibility for Participation
(a) Eligible Persons. All Employees, Consultants and Non-Employee Directors
shall be eligible to participate in the Plan.
(b) Selection of Participants. The Committee shall select the Employees,
Consultants and Non-Employee Directors to receive Grants and shall determine the
number of shares of Company Stock subject to each Grant.
7. Options
(a) General Requirements. The Committee may grant Options to an Employee,
Consultant or Non-Employee Director upon such terms and conditions as the
Committee deems appropriate under this Section 7. The Committee shall determine
the number of shares of Company Stock that will be subject to each Grant of
Options to Employees, Consultants and Non-Employee Directors.
(b) Type of Option, Price and Term
(i) The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in
section 424 of the Code. Nonqualified Stock Options may be granted to Employees,
Consultants or Non-Employee Directors.

 

4



--------------------------------------------------------------------------------



 



(ii) The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee; provided, however, that the Exercise Price for an
Option (including Incentive Stock Options or Nonqualified Stock Options) will be
equal to, or greater than, the Fair Market Value of a share of Company Stock on
the date the Option is granted and further provided that an Incentive Stock
Option may not be granted to an Employee who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary, as defined in section 424 of
the Code, unless the Exercise Price per share is not less than 110% of the Fair
Market Value of the Company Stock on the date of grant
(iii) The Committee shall determine the term of each Option, which shall not
exceed ten years from the date of grant. However, an Incentive Stock Option that
is granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary, as defined in section 424 of the Code, may
not have a term that exceeds five years from the date of grant.
(iv) To the extent the Company is unable to obtain shareholder approval of the
Plan within one year of the Effective Date, any Incentive Stock Options issued
pursuant to the Plan shall automatically be considered Nonqualified Stock
Options, and to the extent a holder of an Incentive Stock Option exercises his
or her Incentive Stock Option prior to such shareholder approval date, such
exercised Option shall automatically be considered to have been a Nonqualified
Stock Option.
(c) Exercisability of Options.
(i) Options shall become exercisable in accordance with such terms and
conditions as may be determined by the Committee and specified in the Grant
Agreement. The Committee may accelerate the exercisability of any or all
outstanding Options at any time for any reason.
(ii) The Committee may provide in a Grant Agreement that the Participant may
elect to exercise part or all of an Option before it otherwise has become
exercisable. Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (A) the
Exercise Price or (B) the Fair Market Value of such shares at the time of
repurchase, or such other restrictions as the Committee deems appropriate.
Notwithstanding the foregoing, to the extent that an Option would otherwise be
exempt from section 409A of the Code, the Committee may only include such a
provision in a Grant Agreement for such an Option if the inclusion of such a
provision will not cause that Option to become subject to section 409A of the
Code.
(iii) Options granted to persons who are non-exempt employees under the Fair
Labor Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Participant’s death, Disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).
(d) Termination of Employment or Service. Upon termination of employment or the
services of a Participant, an Option may only be exercised as follows:
(i) In the event that a Participant ceases to be employed by, or provide service
to, the Employer for any reason other than Disability, death, or termination for
Cause, any Option which is otherwise exercisable by the Participant shall
terminate unless exercised within three months after the date on which the
Participant ceases to be employed by, or provide service to, the Employer (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Participant’s Options that are
not otherwise exercisable as of the date on which the Participant ceases to be
employed by, or provide service to, the Employer shall terminate as of such
date.

 

5



--------------------------------------------------------------------------------



 



(ii) In the event the Participant ceases to be employed by, or provide service
to, the Employer on account of a termination for Cause by the Employer, any
Option held by the Participant shall terminate as of the date the Participant
ceases to be employed by, or provide service to, the Employer. In addition,
notwithstanding any other provisions of this Section 7, if the Committee
determines that the Participant has engaged in conduct that constitutes Cause at
any time while the Participant is employed by, or providing service to, the
Employer or after the Participant’s termination of employment or service, any
Option held by the Participant shall immediately terminate and the Participant
shall automatically forfeit all shares underlying any exercised portion of an
Option for which the Company has not yet delivered the share certificates, upon
refund by the Company of the Exercise Price paid by the Participant for such
shares. Upon any exercise of an Option, the Company may withhold delivery of
share certificates pending resolution of an inquiry that could lead to a finding
resulting in a forfeiture.
(iii) In the event the Participant ceases to be employed by, or provide service
to, the Employer on account of the Participant’s Disability, any Option which is
otherwise exercisable by the Participant shall terminate unless exercised within
one year after the date on which the Participant ceases to be employed by, or
provide service to, the Employer (or within such other period of time as may be
specified by the Committee), but in any event no later than the date of
expiration of the Option term. Except as otherwise provided by the Committee,
any of the Participant’s Options which are not otherwise exercisable as of the
date on which the Participant ceases to be employed by, or provide service to,
the Employer shall terminate as of such date.
(iv) If the Participant dies while employed by, or providing service to, the
Employer or while an Option remains outstanding under Section 7(d)(i) or
7(d)(iii) above (or within such other period of time as may be specified by the
Committee), any Option that is otherwise exercisable by the Participant shall
terminate unless exercised within one year after the date on which the
Participant ceases to be employed by, or provide service to, the Employer (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Participant’s Options that are
not otherwise exercisable as of the date on which the Participant ceases to be
employed by, or provide service to, the Employer shall terminate as of such
date.
(e) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for the Option (i) in
cash, (ii) if permitted by the Committee, by delivering shares of Company Stock
owned by the Participant and having a Fair Market Value on the date of exercise
equal to the Exercise Price or by attestation to ownership of shares of Company
Stock having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Price, (iii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, or (iv) by such other
method as the Committee may approve. Shares of Company Stock used to exercise an
Option shall have been held by the Participant for the requisite period of time
to avoid adverse accounting consequences to the Company with respect to the
Option. Payment for the shares pursuant to the Option, and any required
withholding taxes, must be received by the time specified by the Committee
depending on the type of payment being made, but in all cases prior to the
issuance of the Company Stock.
(f) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year, under the Plan or any other stock
option plan of the Company or a parent or subsidiary, as defined in section 424
of the Code, exceeds $100,000, then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option. An Incentive Stock Option shall not be
granted to any person who is not an Employee of the Company or a parent or
subsidiary, as defined in section 424 of the Code.
8. Stock Units
(a) General Requirements. The Committee may grant Stock Units to an Employee,
Consultant or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 8. Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the value of a share of Company Stock. All Stock Units shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan.

 

6



--------------------------------------------------------------------------------



 



(b) Terms of Stock Units. The Committee may grant Stock Units that are payable
on terms and conditions determined by the Committee, which may include payment
based on achievement of performance goals. Stock Units may be paid at the end of
a specified vesting or performance period, or payment may be deferred to a date
authorized by the Committee. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.
(c) Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Company Stock, or in a combination of the two, as
determined by the Committee. The Grant Agreement shall specify the maximum
number of shares that can be issued under the Stock Units.
(d) Requirement of Employment or Service. The Committee shall determine in the
Grant Agreement under what circumstances a Participant may retain Stock Units
after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.
9. Stock Awards
(a) General Requirements. The Committee may issue shares of Company Stock to an
Employee, Consultant or Non-Employee Director under a Stock Award, upon such
terms and conditions as the Committee deems appropriate under this Section 9.
Shares of Company Stock issued pursuant to Stock Awards may be issued for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.
The Committee shall determine the number of shares of Company Stock to be issued
pursuant to a Stock Award.
(b) Requirement of Employment or Service. The Committee shall determine in the
Grant Agreement under what circumstances a Participant may retain Stock Awards
after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.
(c) Restrictions on Transfer. While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 14(a). Each
certificate for a share of a Stock Award shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Participant shall be
entitled to have the legend removed when all restrictions on such shares have
lapsed. The Company may retain possession of any certificates for Stock Awards
until all restrictions on such shares have lapsed.
(d) Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares during the restriction period.
10. Stock Appreciation Rights and Other Stock-Based Awards
(a) The Committee may grant SARs to an Employee, Non-Employee Director or
Consultant separately or in tandem with an Option. The following provisions are
applicable to SARs:
(i) Base Amount. The Committee shall establish the base amount of the SAR at the
time the SAR is granted. The base amount of each SAR shall be equal to the per
share Exercise Price of the related Option or, if there is no related Option, an
amount that is at least equal to the Fair Market Value of a share of Company
Stock as of the date of Grant of the SAR.

 

7



--------------------------------------------------------------------------------



 



(ii) Tandem SARs. The Committee may grant tandem SARs either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
In the case of tandem SARs, the number of SARs granted to a Participant that
shall be exercisable during a specified period shall not exceed the number of
shares of Company Stock that the Participant may purchase upon the exercise of
the related Option during such period. Upon the exercise of an Option, the SARs
relating to the Company Stock covered by such Option shall terminate. Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Company Stock.
(iii) Exercisability. An SAR shall be exercisable during the period specified by
the Committee in the Grant Agreement and shall be subject to such vesting and
other restrictions as may be specified in the Grant Agreement. The Committee may
grant SARs that are subject to achievement of performance goals or other
conditions. The Committee may accelerate the exercisability of any or all
outstanding SARs at any time for any reason. SARs may only be exercised while
the Participant is employed by, or providing service to, the Employer or during
the applicable period after termination of employment or service as described in
Section 7(d). A tandem SAR shall be exercisable only during the period when the
Option to which it is related is also exercisable.
(iv) Grants to Non-Exempt Employees. SARs granted to persons who are non-exempt
employees under the Fair Labor Standards Act of 1938, as amended, may not be
exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).
(v) Value of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for an SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as described
in subsection (i).
(vi) Form of Payment. The Committee shall determine whether the stock
appreciation for an SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two. For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR. If shares of
Company Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.
(b) Other Stock-Based Awards. The Committee may grant other awards not specified
in Sections 7, 8 or 9 above that are based on or measured by Company Stock to
Employees, Consultants and Non-Employee Directors, on such terms and conditions
as the Committee deems appropriate. Other Stock-Based Awards may be granted
subject to achievement of performance goals or other conditions and may be
payable in Company Stock or cash, or in a combination of the two, as determined
by the Committee in the Grant Agreement.
11. Qualified Performance-Based Compensation
(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Units, Stock Awards, SARs or Other Stock-Based Awards
granted to an Employee shall be considered “qualified performance-based
compensation” under section 162(m) of the Code, in which case the provisions of
this Section 11 shall apply to such Grants. The Committee may also grant Options
under which the exercisability of the Options is subject to achievement of
performance goals as described in this Section 11 or otherwise.

 

8



--------------------------------------------------------------------------------



 



(b) Performance Goals. When Grants are made under this Section 11, the Committee
shall establish in writing (i) the objective performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Committee deems appropriate and consistent with the
requirements of section 162(m) of the Code for “qualified performance-based
compensation.” The performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. The Committee shall not have
discretion to increase the amount of compensation that is payable, but may
reduce the amount of compensation that is payable, pursuant to Grants identified
by the Committee as “qualified performance-based compensation.”
(c) Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: stock price, earnings per share, price-earnings multiples, gross
profit, net earnings, operating earnings, revenue, revenue growth, number of
days sales outstanding in accounts receivable, number of days of cost of sales
in inventory, productivity, margin, EBITDA (earnings before interest, taxes,
depreciation and amortization), net capital employed, return on assets,
shareholder return, return on equity, return on capital employed, growth in
assets, unit volume, sales, cash flow, market share, relative performance to a
comparison group designated by the Committee, debt reduction, market
capitalization or strategic business criteria consisting of one or more
objectives based on meeting specified R&D programs, new product releases,
revenue goals, market penetration goals, customer growth, geographic business
expansion goals, cost targets, quality improvements, cycle time reductions,
manufacturing improvements and/or efficiencies, human resource programs,
customer programs, goals relating to acquisitions or divestitures or goals
relating to FDA or other regulatory approvals. The performance goals may relate
to one or more business units or the performance of the Company as a whole, or
any combination of the foregoing. Performance goals need not be uniform as among
Participants. Performance goals may be set on a pre tax or after tax basis, may
be defined by absolute or relative measures, and may be valued on a growth or
fixed basis.
(d) Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.
(e) Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Grant Agreement after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Grant based on the achievement of the performance goals
and the satisfaction of all other terms of the Grant Agreement.
(f) Death, Disability or Other Circumstances. The Committee may provide in the
Grant Agreement that Grants under this Section 11 shall be payable, in whole or
in part, in the event of the Participant’s death or Disability, a Change of
Control or under other circumstances consistent with the Treasury regulations
and rulings under section 162(m) of the Code.
12. Deferrals
The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Committee shall establish rules
and procedures for any such deferrals, consistent with applicable requirements
of section 409A of the Code.
13. Withholding of Taxes
(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

 

9



--------------------------------------------------------------------------------



 



(b) Election to Withhold Shares. If the Committee so permits, a Participant may
elect to satisfy the Company’s tax withholding obligation with respect to Grants
paid in Company Stock by having shares withheld, at the time such Grants become
taxable, up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state and local tax liabilities. The
election must be in a form and manner prescribed by the Committee.
14. Transferability of Grants
(a) Restrictions on Transfer. Except as described in subsection (b) below, only
the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.
(b) Transfer of Nonqualified Stock Options to or for Family Members.
Notwithstanding the foregoing, the Committee may provide, in a Grant Agreement,
that a Participant may transfer Nonqualified Stock Options to family members, or
one or more trusts or other entities for the benefit of or owned by family
members, consistent with the applicable securities laws, according to such terms
as the Committee may determine; provided that the Participant receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.
15. Consequences of a Change of Control
In the event of a Change of Control, the Committee may take any one or more of
the following actions with respect to any or all outstanding Grants, without the
consent of any Participant: (i) the Committee may determine that outstanding
Options and SARs shall be fully exercisable, and restrictions on outstanding
Stock Awards and Stock Units shall lapse, as of the date of the Change of
Control or at such other time or subject to specific conditions as the Committee
determines, (ii) the Committee may require that Participants surrender their
outstanding Options and SARs in exchange for one or more payments by the
Company, in cash or Company Stock as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value of the shares of Company
Stock subject to the Participant’s unexercised Options and SARs exceeds the
Exercise Price, if any, and on such terms as the Committee determines,
(iii) after giving Participants an opportunity to exercise their outstanding
Options and SARs, the Committee may terminate any or all unexercised Options and
SARs at such time as the Committee deems appropriate, (iv) with respect to
Participants holding Stock Units or Other Stock-Based Awards, the Committee may
determine that such Participants shall receive one or more payments in
settlement of such Stock Units or Other Stock-Based Awards, in such amount and
form and on such terms as may be determined by the Committee, or (v) the
Committee may determine that Grants that remain outstanding after the Change of
Control shall be converted to similar grants of the surviving corporation (or a
parent or subsidiary of the surviving corporation). Such acceleration,
surrender, termination, settlement or assumption shall take place as of the date
of the Change of Control or such other date as the Committee may specify.
Notwithstanding the foregoing, to the extent required to comply with section
409A of the Code, a Grant Agreement will include a definition of “Change of
Control” that complies with and falls within the definition of “change in
control event” set forth in section 409A of the Code and any Internal Revenue
Service regulations or other guidance issued thereunder.
16. Requirements for Issuance of Shares
No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon. No Participant shall have any right as a
shareholder with respect to Company Stock covered by a Grant until shares have
been issued to the Participant.

 

10



--------------------------------------------------------------------------------



 



17. Amendment and Termination of the Plan
(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
shareholders of the Company if such approval is required in order to comply with
the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement, or except as provided in
Section 18(b) below. Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.
(b) Shareholder Approval for “Qualified Performance-Based Compensation.” If
Grants are made under Section 11 above, the Plan must be reapproved by the
Company’s shareholders no later than the first shareholders meeting that occurs
in the fifth year following the year in which the shareholders previously
approved the provisions of Section 11, if additional Grants are to be made under
Section 11 and if required by section 162(m) of the Code or the regulations
thereunder.
(c) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders. The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant.
18. Miscellaneous
(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee
(b) Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Company Stock under Grants shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to
section 16 of the Exchange Act, it is the intent of the Company that the Plan
and all transactions under the Plan comply with all applicable provisions of
Rule 16b-3 or its successors under the Exchange Act. In addition, it is the
intent of the Company that Incentive Stock Options comply with the applicable
provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of
section 162(m) of the Code and that, to the extent applicable, Grants comply
with the requirements of section 409A of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or section 422, 162(m) or 409A of
the Code as set forth in the Plan ceases to be required under section 16 of the
Exchange Act or section 422, 162(m) or 409A of the Code, that Plan provision
shall cease to apply. The Committee may revoke any Grant if it is contrary to
law or modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Committee may also adopt rules regarding the
withholding of taxes on payments to Participants. The Committee may, in its sole
discretion, agree to limit its authority under this Section.

 

11



--------------------------------------------------------------------------------



 



(c) Enforceability. The Plan shall be binding upon and enforceable against the
Company and its successors and assigns.
(d) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any Grants under
this Plan. Nothing contained in the Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.
(e) Rights of Participants. Nothing in this Plan shall entitle any Employee,
Non-Employee Director or other person to any claim or right to receive a Grant
under this Plan. Neither this Plan nor any action taken hereunder shall be
construed as giving any individual any rights to be retained by or in the
employment or service of the Employer.
(f) No Fractional Shares. No fractional shares of Company Stock shall be issued
or delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
(g) Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
(h) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Agreements issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

 

12



--------------------------------------------------------------------------------



 



FORM OF INCENTIVE OPTION GRANTS
FIBROCELL SCIENCE, INC.
2009 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION GRANT
This STOCK OPTION GRANT, dated as of                     , (the “Date of
Grant”), is delivered by Fibrocell Science, Inc. (the “Company”) to
                     (the “Grantee”).
RECITALS
The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company. The
Compensation Committee of the Committee of Directors of the Company, or if no
such entity exists, the entire Board of Directors (the “Committee”) has decided
to make a stock option grant as an inducement for the Grantee to promote the
best interests of the Company and its shareholders.
To the extent the Company is unable to obtain shareholder approval of the Plan
within one year of the Effective Date, any Incentive Stock Options issued
pursuant to the Plan shall automatically be considered Nonqualified Stock
Options, and to the extent a holder of an Incentive Stock Option exercises his
or her Incentive Stock Option prior to such shareholder approval date, such
exercised Option shall automatically be considered to have been a Nonqualified
Stock Option.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1. Grant of Option.
(a) Subject to the terms and conditions set forth in this Agreement and in the
Plan, the Company hereby grants to the Grantee an incentive stock option (the
“Option”) to purchase  _____ shares of common stock of the Company (“Shares”) at
an exercise price of $_______ per Share. The Option shall become exercisable
according to Paragraph 2 below.
(b) The Option is designated as an incentive stock option, as described in
Paragraph 5 below. However, if and to the extent the Option exceeds the limits
for an incentive stock option, as described in Paragraph 5, the Option shall be
a nonqualified stock option.
2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable date:

      Date   Shares for Which the Option is Exercisable
 
                                             

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.

 

 



--------------------------------------------------------------------------------



 



3. Term of Option.
(a) The Option shall have a term of  _____  years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.
(b) The Option shall automatically terminate upon the happening of the first of
the following events:
(i) The expiration of the three-month period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), death or Cause (as
defined in the Plan).
(ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.
(iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or while the Option remains
outstanding as described in subparagraph (i) or (ii) above.
(iv) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for Cause. In addition, notwithstanding the prior provisions of
this Paragraph 3, if the Grantee engages in conduct that constitutes Cause after
the Grantee’s employment or service terminates, the Option shall immediately
terminate.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the  _____  anniversary of the Date of Grant.
Any portion of the Option that is not exercisable at the time the Grantee ceases
to be employed by, or provide service to, the Employer shall immediately
terminate.
4. Exercise Procedures.
(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Committee from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Committee, by delivering Shares of the Company, which shall be valued at their
fair market value on the date of delivery, or by attestation (on a form
prescribed by the Committee) to ownership of Shares having a fair market value
on the date of exercise equal to the exercise price, (iii) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board or (iv) by such other method as the Committee may approve. The
Committee may impose from time to time such limitations as it deems appropriate
on the use of Shares of the Company to exercise the Option.
(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.
(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.

 

-2-



--------------------------------------------------------------------------------



 



5. Designation as Incentive Stock Option.
(a) This Option is designated an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). If the aggregate fair
market value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds $100,000, then the Option, as to the excess,
shall be treated as a nonqualified stock option that does not meet the
requirements of Section 422. If and to the extent that the Option fails to
qualify as an incentive stock option under the Code, the Option shall remain
outstanding according to its terms as a nonqualified stock option.
(b) The Grantee understands that favorable incentive stock option tax treatment
is available only if the Option is exercised while the Grantee is an employee of
the Company or a parent or subsidiary of the Company or within a period of time
specified in the Code after the Grantee ceases to be an employee. The Grantee
understands that the Grantee is responsible for the income tax consequences of
the Option, and, among other tax consequences, the Grantee understands that he
or she may be subject to the alternative minimum tax under the Code in the year
in which the Option is exercised. The Grantee will consult with his or her tax
adviser regarding the tax consequences of the Option.
(c) The Grantee agrees that the Grantee shall immediately notify the Company in
writing if the Grantee sells or otherwise disposes of any Shares acquired upon
the exercise of the Option and such sale or other disposition occurs on or
before the later of (i) two years after the Date of Grant or (ii) one year after
the exercise of the Option. The Grantee also agrees to provide the Company with
any information requested by the Company with respect to such sale or other
disposition.
6. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.
7. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
9. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.
10. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
11. Assignment and Transfers. The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

 

-3-



--------------------------------------------------------------------------------



 



12. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
13. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at 405 Eagleview Blvd.,
Exton, PA 19341, and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the payroll of the Employer, or to such
other address as the Grantee may designate to the Employer in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

                  FIBROCELL SCIENCE, INC.    
 
           
 
  By:        
 
     
 
   

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

             
 
  Grantee:        
 
     
 
   
 
  Date:        
 
           

 

-5-



--------------------------------------------------------------------------------



 



FORM OF NONQUALIFIED OPTION GRANTS
FIBROCELL SCIENCE, INC.
2009 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT
This STOCK OPTION GRANT, dated as of ________ (the “Date of Grant”), is
delivered by Fibrocell Science, Inc. (the “Company”) to ________ (the
“Grantee”).
RECITALS
The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company. The
Compensation Committee of the Committee of Directors of the Company, or if no
such entity exists, the entire Board of Directors (the “Committee”) has decided
to make a stock option grant as an inducement for the Grantee to promote the
best interests of the Company and its shareholders.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase ________ shares of common
stock of the Company (“Shares”) at an exercise price of $________ per Share. The
Option shall become exercisable according to Paragraph 2 below.
2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable date:

      Date   Shares for Which the Option is Exercisable                        

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.
3. Term of Option.
(a) The Option shall have a term of ________ years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.
(b) The Option shall automatically terminate upon the happening of the first of
the following events:
(i) The expiration of the three-month period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), death or Cause (as
defined in the Plan).
(ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

 

 



--------------------------------------------------------------------------------



 



(iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or while the Option remains
outstanding as described in subparagraph (i) or (ii) above.
(iv) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for Cause. In addition, notwithstanding the prior provisions of
this Paragraph 3, if the Grantee engages in conduct that constitutes Cause after
the Grantee’s employment or service terminates, the Option shall immediately
terminate.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the                      anniversary of the Date
of Grant. Any portion of the Option that is not exercisable at the time the
Grantee ceases to be employed by, or provide service to, the Employer shall
immediately terminate.
4. Exercise Procedures.
(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Committee from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Committee, by delivering Shares of the Company, which shall be valued at their
fair market value on the date of delivery, or by attestation (on a form
prescribed by the Committee) to ownership of Shares having a fair market value
on the date of exercise equal to the exercise price, (iii) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board or (iv) by such other method as the Committee may approve. The
Committee may impose from time to time such limitations as it deems appropriate
on the use of Shares of the Company to exercise the Option.
(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.
(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.
5. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.
6. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

 

-2-



--------------------------------------------------------------------------------



 



7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.
9. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.
11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at 405 Eagleview Blvd.,
Exton, PA 19341, and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the payroll of the Employer, or to such
other address as the Grantee may designate to the Employer in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

            FIBROCELL SCIENCE, INC.
      By:      

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

             
 
  Grantee:        
 
     
 
   
 
  Date:        
 
     
 
   

 

-4-



--------------------------------------------------------------------------------



 



FORM OF BOARD OF DIRECTORS GRANTS
FIBROCELL SCIENCE, INC.
2009 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT
This STOCK OPTION GRANT, dated as of                                         
(the “Date of Grant”), is delivered by Fibrocell Science, Inc. (the “Company”)
to                                          (the “Grantee”).
RECITALS
The Fibrocell Science, Inc. 2009 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company. The
Compensation Committee of the Committee of Directors of the Company, or if no
such entity exists, the entire Board of Directors (the “Committee”) has decided
to make a stock option grant as an inducement for the Grantee to promote the
best interests of the Company and its shareholders.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase                      shares
of common stock of the Company (“Shares”) at an exercise price of
$                     per Share. The Option shall become exercisable according
to Paragraph 2 below.
2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is providing service to the Company as a member
of its Board of Directors on the applicable date:

      Date   Shares for Which the Option is Exercisable                        

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share. Any portion of the Option that is not
exercisable at the time the Grantee ceases to be a member of the Board of
Directors shall immediately terminate.
3. Term of Option. The Option shall have a term of                      years
from the Date of Grant and shall terminate at the expiration of that period,
unless it is terminated at an earlier date pursuant to the provisions of this
Agreement or the Plan. Notwithstanding anything to the contrary in the Plan, the
Option shall not terminate due to the termination of service, death, or
Disability of the Grantee.
4. Exercise Procedures.
(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Committee from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Committee, by delivering Shares of the Company, which shall be valued at their
fair market value on the date of delivery, or by attestation (on a form
prescribed by the Committee) to ownership of Shares having a fair market value
on the date of exercise equal to the exercise price, (iii) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board or (iv) by such other method as the Committee may approve. The
Committee may impose from time to time such limitations as it deems appropriate
on the use of Shares of the Company to exercise the Option.

 

 



--------------------------------------------------------------------------------



 



(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.
(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.
5. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.
6. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
8. No Service or Other Rights. The grant of the Option shall not confer upon the
Grantee any right to be retained by or in the service of the Company.
9. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

 

-2-



--------------------------------------------------------------------------------



 



11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at 405 Eagleview Blvd.,
Exton, PA 19341, and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the books and records of the Company, or
to such other address as the Grantee may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

            FIBROCELL SCIENCE, INC.
      By:      

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

             
 
  Grantee:        
 
     
 
   
 
  Date:        
 
     
 
   

 

-4-